DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed on 06/14/2022 has been entered. Claims 1-20 are pending in this application. Applicant’s amendments to the claims have overcome the claim objections and 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Non-Final Office Action mailed 03/24/2022.

Claim Interpretation
Claim 1 recites the limitation “a motion transfer member”. The term “motion transfer member” by itself does not indicate any particular structure. Without additional structural limitations, the term “motion transfer member” was interpreted as a member or element performing the function of transferring motion.

Claim 10 recites the limitation “a lever”. The term “lever” by itself without additional structural limitations was interpreted to be a rigid bar.

Claim 17 recites the limitation “a fulcrum”. The term “fulcrum” was interpreted as a point on which a lever rests or is supported and on which it pivots.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over BESNARD (EP 3081857), and in view of GARCIA (EP 2503231).
Regarding claim 1, BESNARD discloses a light head for a medical device support system comprising
a housing base (7, Figs.11-13) including a plurality of light emitting elements (14, Fig.6);
an annular shape first lens (as seen in modified Fig.13 below, the “annular shape first lens” was considered to be one of the outer lenses 32b) that has a rotation axis (as seen in modified Fig.13 below, the “rotation axis” was considered to be taken at the center of the annular shape first lens 32b);
a housing cover (9, Figs.11-13) including a cavity within which the annular shape first lens is rotatable about the rotation axis (as seen in Figs.11-12, the “cavity” was considered to be the interior space between the housing cover 9 and the housing base 7), wherein the housing cover includes a second lens (34, Figs.14-15);
wherein the annular shape first lens and the second lens are in a light emitting path of the plurality of light emitting elements (as seen in Fig.13, the light of the light emitting elements 14 emits from the annular shape first lens 32b and the second lens 9, 34);
wherein the annular shape first lens includes a boss (35, Fig.13) that projects radially inwardly from an inner periphery of the annular shape first lens (as seen in modified Fig.13 below, the boss 35 projects radially inwardly from an inner periphery of the annular shape first lens 32b because the boss 35 projects from the external boundary of the annular shape first lens 32b on the inner side of the annular shape first lens 32b with respect to the central portion of the housing base 7);
a motion transfer member (“motion transfer member” was interpreted as a member or element performing the function of transferring motion; as seen in Fig.13, the “motion transfer member” was considered to be the central lens 32a because the central lens 32a transfers motion from the handle 20 to the outer lens 32b for rotation) that is situated inwardly of the annular shape first lens (as seen in Fig.13, the motion transfer member 32a is positioned inwardly of the annular shape first lens 32b) and is configured to movably interact with the boss of the annular shape first lens to rotate the annular shape first lens about the rotation axis and within the cavity (as seen in Fig.12, the motion transfer member 32a, 35 interacts with the boss 35 of the annular shape first lens 32b to rotate the annular shape first lens 32b about the rotation axis of the annular shape first lens 32b).

    PNG
    media_image1.png
    400
    437
    media_image1.png
    Greyscale

Modified Fig.13 of BESNARD

BESNARD fails to disclose wherein a periphery of the annular shape first lens includes guide members configured to position the boss of the annular shape first lens to movably interact with the motion transfer member.
However, GARCIA discloses a periphery of the annular shape first lens (4, Fig.1) includes guide members (as seen in Fig.1, the “guide members” were considered to be the end portions of the annular shape first lens 4 inserted into the bearing surface 80 of the housing cover 8) configured to position the annular shape first lens and configured to slidably contact a bearing surface (80, Fig.1) of a housing cover (8, Fig.1).
Therefore, in view of GARCIA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide members as taught by GARCIA to the annular shape first lens of BESNARD in order to support the rotation of the annular shape first lens within the housing cover. One of ordinary skill in the art would have recognized that general guide members (such as end portions, flanges, tabs, protrusions, etc) are well-known mechanical members to (1) connect two members together and/or (2) support the rotation of one member within another member. As a result, since the guide members would have positioned the annular shape first lens within the housing cover, the guide members was considered to position the boss of the annular shape first lens to movably interact with the motion transfer member.

Regarding claim 2, BESNARD further discloses a plurality of collimators (15, Fig.6) in the light emitting path of the plurality of light emitting elements (14, Fig.6).

Regarding claim 3, BESNARD modified by GARCIA as discussed above for claim 1 further discloses wherein the guide members are located at at least one of an inner periphery and an outer periphery of the annular shape first lens and are configured to slidably contact a bearing surface of the housing cover(as seen in Figs.1 and 4 of GARCIA, the bearing surface 80 of the housing cover 8 guides the guide members of the annular shape first lens 4 to guide the annular shape first lens 4 in a concentric relationship).

Regarding claim 4, BESNARD modified by GARCIA as discussed above for claim 3 further discloses wherein the bearing surface of the housing cover guides the guide members of the annular shape first lens to guide the annular shape first lens in a concentric relationship with an annular shape outer cover of the housing cover (as seen in Figs.1 and 4 of GARCIA, the bearing surface 80 of the housing cover 8 guides the guide members of the annular shape first lens 4 to guide the annular shape first lens 4 in a concentric relationship).

Regarding claim 6, BESNARD modified by GARCIA as discussed above for claim 1 further discloses wherein the guide members include radially outward tabs that protrude from an outer periphery of the annular shape first lens and are configured to slidably contact a bearing surface of the housing cover (as seen in Fig.1 of GARCIA, the guide members slidably contact the bearing surface 80 of the housing cover 8).

Regarding claim 7, BESNARD further discloses wherein the annular shape first lens (32b, Figs.12-13) and the boss (25, Fig.13) are a single structure.
BESNARD modified by GARCIA fails to disclose wherein the annular shape first lens and the boss are a single integral monolithic structure.
Regarding “a single integral monolithic structure”, as seen in Figs.12-13 of BESNARD, the annular shape first lens 32b and the boss 25 appear to be one single piece. One of ordinary skill in the art would have recognized the substitutable alternatives between (1) a single piece or (2) multiple pieces connected together by a conventional fastener. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single integral monolithic structure to the annular shape first lens and the boss of BESNARD modified by GARCIA in order to form the boss on the annular shape first lens.

Regarding claim 8, BESNARD further discloses wherein the annular shape first lens (32b, Fig.13) and the boss (35, Fig.13) are a single integral component.
BESNARD modified by GARCIA fails to disclose a single integral molded component.
Regarding “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)). The structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitations failed to distinguish from the structure of the annular shape first lens and the boss of BESNARD modified by GARCIA.

Regarding claim 9, BESNARD further discloses wherein the rotation axis is at the center of the annular shape first lens (32b, Fig.13).

Regarding claim 10, BESNARD further discloses wherein the motion transfer member (32a, Fig.13) includes a lever (as seen in Fig.13, the “lever” was considered to be the boss 35 of the motion transfer member 32a because the boss 35 was considered to be a rigid bar).

Regarding claim 11, BESNARD modified by GARCIA as discussed above for claim 1 further discloses wherein the housing cover includes within the cavity thereof at least one of an inner periphery lower wall and an outer periphery lower wall, wherein the annular shape first lens and housing cover are arranged so that the annular shape first lens is slidably movable on the at least one of the inner periphery lower wall and the outer periphery lower wall (as seen in Fig.1 of GARCIA, the housing cover 8 includes two lower walls receiving the annular shape first lens 4).

Regarding claim 12, BESNARD modified by GARCIA as discussed above for claim 1 further discloses wherein the housing cover and the at least one of the inner periphery lower wall and the outer periphery lower wall are a single integral component (as seen in Fig.1 of GARCIA, the housing cover 8 and the two lower walls were considered to be a single integral component).
BESNARD modified by GARCIA fails to disclose a single integral molded component.
Regarding “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)). The structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitations failed to distinguish from the structure of the housing cover and the at least one of the inner periphery lower wall and the outer periphery lower wall of BESNARD modified by GARCIA.

Regarding claim 25, since BESNARD modified by GARCIA as discussed above for claim 1 discloses all the structural limitations of the claim, BESNARD modified by GARCIA was considered to disclose the method of operating the light head of the medical device support system of claim 25.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BESNARD (EP 3081857) modified by GARCIA (EP 2503231), and in view of JU (US 2015/0763176).
Regarding claim 5, BESNARD modified by GARCIA fails to disclose wherein the guide members include radially inward tabs that protrude from an inner periphery of the annular shape first lens and are configured to slidably contact a bearing surface of the housing cover.
However, JU discloses guide members (234, Fig.13) include radially inward tabs that protrude from an inner periphery of an annular shape first lens (as seen in Fig.13, the “radially inward tabs” were considered to be the protrusions 234 because the protrusions 234 radially protrude from an inward periphery of the annular shape first lens 23) and are configured to slidably contact a bearing surface (246, Fig.13) of a housing cover (24, Fig.13).
Therefore, in view of JU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide members as taught by JU to the guide members of BESNARD modified by GARCIA in order to guide or align the annular shape first lens within the housing cover. One of ordinary skill in the art would have recognized that general guide members (such as end portions, flanges, tabs, protrusions, etc) are well-known mechanical members to (1) connect two members together and/or (2) support the rotation of one member within another member. As a result, since the guide members would have positioned the annular shape first lens within the housing cover, the guide members was considered to position the boss of the annular shape first lens to movably interact with the motion transfer member.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over BESNARD (EP 3081857) modified by GARCIA (EP 2503231), and in view of CHIEN (US 2007/0236931).
Regarding claim 13, BESNARD modified by GARCIA fails to disclose wherein the housing cover includes a plurality of lens restricting members situated within the cavity of the housing cover and attached to one or more surfaces of the housing cover.
However, CHIEN discloses a plurality of lens restricting members (15, Fig.2) situated within a cavity of a housing cover (2, Fig.2) and attached to one or more surfaces of the housing cover.
Therefore, in view of CHIEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens restricting members as taught by CHIEN to the housing cover of BESNARD modified by GARCIA in order to control the rotation of the annular shape first lens to prevent rotation beyond a maximum set angle.

Regarding claim 14, BESNARD modified by GARCIA and CHIEN as discussed above for claim 13 fails to disclose wherein the annular shape first lens is radially restricted by bearing surfaces of the respective plurality of lens restricting members to rotationally guide the annular shape first lens about the rotation axis and within the cavity of the housing cover.
However, CHIEN further discloses an annular shape first lens (11, Fig.2) is radially restricted by bearing surfaces of the respective plurality of lens restricting members (15, Fig.2) to rotationally guide the annular shape first lens about the rotation axis and within the cavity of the housing cover (2, Fig.2).
Therefore, in view of CHIEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens restricting members as taught by CHIEN to the housing cover of BESNARD modified by GARCIA and CHIEN in order to control the rotation of the annular shape first lens to prevent rotation beyond a maximum set angle.

Regarding claim 15, BESNARD modified by GARCIA and CHIEN as discussed above for claim 13 fails to disclose wherein the annular shape first lens is axially restricted between bearing surfaces of the respective plurality of lens restricting members and bearing surfaces of the housing cover to rotationally guide the annular shape first lens about the rotation axis and within the cavity of the housing cover.
However, CHIEN further discloses the annular shape first lens (11, Fig.2) is axially restricted between bearing surfaces of the respective plurality of lens restricting members (15, Fig.2) and bearing surfaces of the housing cover (2, Fig.2) to rotationally guide the annular shape first lens about the rotation axis and within the cavity of the housing cover.
Therefore, in view of CHIEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens restricting members as taught by CHIEN to the housing cover of BESNARD modified by GARCIA and CHIEN in order to control the rotation of the annular shape first lens to prevent rotation beyond a maximum set angle.

Regarding claim 16, BESNARD modified by GARCIA and CHIEN as discussed above for claim 13 further discloses wherein the plurality of lens restricting members are attached to the surface of the housing cover by fasteners.
BESNARD modified by GARCIA and CHIEN fails to disclose wherein the plurality of lens restricting members are attached to the surface of the housing cover by fasteners.
Regarding “the plurality of lens restricting members are attached to the surface of the housing cover by fasteners”, as seen in Fig.2 of CHEIN, the lens restricting members 15 are attached to the housing cover 2. One of ordinary skill in the art would have recognized the substitutable alternatives between (1) a single piece or (2) multiple pieces connected together by a conventional fastener. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fasteners to the plurality of lens restricting members of BESNARD modified by GARCIA and CHIEN in order to attach the lens restricting members to the housing cover.

Response to Arguments









Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
Applicant has argued “First, the skilled person in the art would not interpret Besnard’s movable lens 32b reasonably as an annular shape lens. Besnard describes “the movable lenses 32a, 32b are in the form of disks,” see Besnard paragraph [0058]. Accordingly, Besnard does not disclose the claim 1 element of “an annular shape first lens””.
In response to applicant’s argument, while it is understood the applicant’s disclosure refers to a particular shape of the first lens, the term “annular” was considered to include a broader range of interpretations. The interpretation of “annular” used herein was considered to refer to a circular, enclosed area. As seen in Fig.13 of BESNARD, the “annular shape first lens” was considered to be the lens 32b because the lens 32b is a circular enclosed shape. Additional limitations may be incorporated to further describe and clarify the particular shape of the first lens. As a result, the references disclose the limitations as currently claimed.

Applicant has argued “Second, the skilled person in the art would not interpret Besnard’s housing cover 9 reasonably as including “a cavity” much less “a cavity within which” the alleged lens 32b is rotatable about a rotation axis. As shown in Figs. 5, 12 and 13 of Besnard, the cover 9 is flat and has no cavity”.
In response to applicant’s argument, the cavity was considered to merely be an interior space between the housing base and the housing cover. While the applicant’s disclosure shows the housing cover having a flange, the cavity is still an interior space between the housing base and the housing cover. In the context of housings for lighting devices, the cavity itself was not considered to have distinct criticality other than the expectation of merely receiving interior components such as the lighting emitting elements. One of ordinary skill in the art would have recognized that generally the cavity is formed by the interior space between the housing cover and the housing base. Therefore, the references disclose the limitations as currently claimed.

Applicant has argued “Claim 1 recites “the annular shape first lens includes a boss that projects radially inwardly from an inner periphery of the annular shape first lens.” Because the alleged lens 32b of Besnard is not annular in shape, it does not have an inner periphery and thus cannot have a boss projecting radially inwardly from an inner periphery. Even if it is assumed, arguendo, that the alleged lens 32b somehow is annular in shape, the alleged boss, i.e. the gear means 35, projects radially outwardly from the lens 32b, not radially inwardly. Garcia is silent regarding a boss”.
In response to applicant’s argument, first while it is understood the applicant’s disclosure refers to a particular shape of the first lens, the term “annular” was considered to include a broader range of interpretations. The interpretation of “annular” used herein was considered to refer to a circular, enclosed area. As seen in Fig.13 of BESNARD, the “annular shape first lens” was considered to be the lens 32b because the lens 32b is a circular enclosed shape. Additional limitations may be incorporated to further describe and clarify the particular shape of the first lens. As a result, the references disclose the limitations as currently claimed.
Second, the term “inner periphery” was interpreted to be a portion of an external boundary of an element with respect to a reference point. As seen in Fig.13 of BESARD, the boss 35 was considered to project radially inwardly from an inner periphery of the annular shape first lens 32b because the boss 35 projects from the external boundary of the annular shape first lens 32b on the inner side of the annular shape first lens 32b with respect to the central portion of the housing 7. Additional limitations further describing and clarifying the particular shape of the first lens may also change the interpretation of the inner periphery. As a result, the references disclose the limitations as currently claimed.

Allowable Subject Matter
Claims 17-24 and 26 are allowed.

The following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest a light head for a medical device support system, comprising a housing base including a plurality of light emitting elements; an annular shape first lens that has a rotation axis; a housing cover including a cavity within which the annular shape first lens is rotatable about the rotation axis, wherein the housing cover includes a second lens; wherein the annular shape first lens and the second lens are in a light emitting path of the plurality of light emitting elements; a driving source; a lever that is movable relative to a fulcrum of the light head, wherein the lever includes a first end and a second end at opposite sides of the fulcrum, the first end spaced a first distance from the fulcrum, the second end spaced a second distance from the fulcrum; wherein the lever is configured to transfer motion from the driving source at the first end thereof into rotational motion of the annular shape first lens about the rotation axis and within the cavity at the second end thereof in response to movement of the lever relative to the fulcrum based on the ratio of the first distance from the fulcrum to the second distance from the fulcrum as specifically called for the claimed combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875